Citation Nr: 0721039	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-29 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for headaches as a residual of 
head injury (headaches) from October 30, 2002?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the rating 
assigned the headache disorder was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Fenderson doctrine applies.


FINDING OF FACT

Since October 30, 2002, the veteran's service connected 
headaches have not been manifest by characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.


CONCLUSION OF LAW

Since October 30, 2002, the veteran's headaches have not met 
the criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.124a 
Diagnostic Codes 8045, 8100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO granted service connection for headaches in January 
2004, and a non-compensable evaluation was assigned, 
effective October 30, 2002.  The current 10 percent rating 
was assigned in June 2004, effective March 19, 2004, and in 
August 2005 that 10 percent rating became effective October 
30, 2002.  In order to receive a rating higher than 10 
percent for headaches at any time since October 30, 2002, the 
evidence must show that the disorder is or was at one time 
manifested by characteristic prostrating attacks occurring on 
an average once a month over the last several months.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  
 
Since October 30, 2002, the pertinent evidence of record 
includes VA examination reports dated in November 2003 and 
May 2004, as well as voluminous VA treatment records from 
October 2002 to July 2005.  These records do not show 
clinical evidence of characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  As such, entitlement to a higher rating is denied.  
Id.
 
In reaching this decision the Board acknowledges that the 
veteran has been treated on an outpatient basis by VA for 
complaints of daily headaches.  There is no competent 
evidence, however, that any service related headaches were 
clinically found to be protrasting in nature.  Moreover, a VA 
examiner in November 2004 observed that the veteran's 
headaches appeared to be more like tension headaches without 
associated neurological deficit.  A followup May 2005 
neurology consult while diagnosing daily headaches, only 
found a history of migraines.  A current disability due to 
migraines was not diagnosed.  The absence of clinical 
evidence independently verifying that the appellant's 
disorder is manifested by prostrating attacks is clear from a 
review of the available outpatient clinic records.  

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in July and September 
2003, and in May 2004 of the information and evidence needed 
to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant 
and notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While VA failed to provide pre-
readjudication notice of how an effective date is assigned, 
that error is harmless given that the decision reached in 
this case renders moot any pertinent question on this matter.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.
 
 
ORDER

For the period since October 30, 2002, entitlement to a 
rating in excess of 10 percent for headaches is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


